Title: From John Quincy Adams to John A. Shaw, 12 September 1826
From: Adams, John Quincy
To: Shaw, John A.


				
					Sir
					Quincy 12 September  1826—
				
				I pray you to accept my thanks for your obliging Note of the 25 ulto. and for the copy of your Eulogy upon John Adams and Thomas Jefferson with which it was accompanied. And as a member of the family of Mr Adams, I tender you in their name the assurance of our sensibility to the kindness of your tribute, and that of the Inhabitants of Bridgewater to his memory.With respectful consideration, your fellow Citizen— 
				
					
				
				
			